Citation Nr: 0013661	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had more than 20 years of active service from 
February 1976 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied claims for 
service connection for a sprain right ankle and for chronic 
knee pain.  The veteran submitted a notice of disagreement in 
March 1998, and the RO issued a statement of the case in 
September 1998.  The veteran submitted a substantive appeal 
in October 1998. 



FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of a right ankle injury, and 
the continuity of symptomatology of right ankle pain.

2.  The veteran has not submitted competent (medical) 
evidence of a current right ankle disability.

3.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of a right knee injury, and the 
continuity of symptomatology of right knee pain.

4.  The veteran has not submitted competent (medical) 
evidence of a current right knee disability.





CONCLUSIONS OF LAW

1.  The claim for service connection for a right ankle 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a right knee 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

As a preliminary matter, the Board notes that the veteran's 
service medical records for a period of the veteran's service 
preceding 1994 are not available in the claims folder and are 
presumed lost.  The Board notes that it is incumbent upon the 
VA to afford the veteran's claims heightened consideration 
due to the unfortunate loss of his service medical records.  
E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, in this case, 
the Board emphasizes that it is not the lack of service 
medical records which results in the veteran's claims being 
not well-grounded, as set forth below, since the veteran's 
assertions (lay evidence) of injuries to his right knee and 
right ankle in service are presumed to be true and are 
sufficient to establish an inservice injury for well-grounded 
purposes.  Caluza.  What is missing in this case are medical 
evidence of current disability and medical evidence linking a 
current disability to the inservice injury.


Right Ankle Condition and
Right Knee Condition

Statements of the veteran in the claims folder are to the 
effect that, while on a field exercise in 1986, his right 
foot and right knee were injured when he fell off a truck and 
got his foot caught in the tailgate.  Other statements of the 
veteran reflect that his right knee and right ankle were 
injured again in a parachute jump in 1993, where the veteran 
suffered a closed head injury.  A "Report of Medical 
History" dated in September 1994 reflects that the veteran 
reported that his right knee and left knee and leg gave way, 
and that he had pain in his lower ankles most of the time.  
For purposes of well-groundedness, the evidence of record is 
presumed true and, with heightened consideration afforded, 
tends to show an in-service injury of the veteran's right 
knee and right ankle.  O'Hare, 1 Vet. App. 365.

The veteran underwent a VA examination in March 1997.  He 
reported that he sustained an injury to his right ankle in a 
parachute jump and that it swelled and caused pain at times.  
He also reported that his knees would grind and swell at 
times.  Upon examination, the range of motion of the 
veteran's ankles was normal.  The examiner noted that the 
veteran's knees were normal.  X-rays of the veteran's right 
knee did not show evidence of degenerative joint disease; x-
rays of the veteran's right ankle did not show evidence of 
acute bony pathology.  The veteran was diagnosed with history 
of sprain of right ankle, normal examination, and arthralgia 
of both knees, normal examination.  An ankle disability and a 
knee disability were not diagnosed.

VA medical records show that the veteran complained of feet 
swelling and pain in his ankles in May 1997.  Upon 
examination, no swelling was noted and there was normal 
movement of the ankles and feet.  Again, an ankle disability 
was not diagnosed.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of a right ankle injury and a right knee injury, and a 
continuity of symptomatology of right ankle pain and of right 
knee problems.  The Board notes that the claims folder 
contains neither medical evidence of current right ankle and 
right knee disabilities, nor medical evidence of a link 
between current right ankle and right knee disabilities and 
service or post-service continuity of symptomatology.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claims not plausible and, therefore, not well-grounded.

The veteran is advised that he may reopen the claims for 
service connection for a right ankle disability and a right 
knee disability at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report demonstrating the 
current presence of the claimed disorders, and a medical 
opinion that links the veteran's claimed disorders to an 
incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDERS

The claim for service connection for a right ankle condition 
is denied as not well grounded.

The claim for service connection for a right knee condition 
is denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

